Bates, Judge,
delivered the opinion of the court.
This is an action for unlawful detainer. Upon the trial in the Land Court, upon an appeal taken to that court, after the plaintiff had given in evidence a lease of the premises from the plaintiff to the defendant, which expired on the first day of March, 1860, and a notice given on the sixth of March to the defendant to quit forthwith, the defendant introduced a witness, who testified, that between the first and,the fifth of March, 1860, the plaintiff called at the premises and left a message, that if defendant would accept a lease of the premises for five years upon the same terms as the original lease, he could have them at the same rate specified in the lease; but if defendant kept them for a shorter time he would have to pay at the rate of eighteen hundred dollars per year. The witness reported the message to the defendant, and the proposition of plaintiff was not accepted. No instructions were asked, and there was a judgment for the plaintiff. The judgment was for double the amount of the damages assessed. There was no error in thus doubling the damages. The statute requires it. (B. C. 1855, § 22, p. 791.) There was no evidence tending to prove a contract between the parties for a new letting.
Judgment affirmed.
Judges Bay and Dryden concur.
Note. — The following cases were affirmed:—James C. Hale et al., Defendants in Error, v. Benjamin S. Winn et al., Plaintiffs in Error; James Judge, Appellant, v. Francis Leclair, Respondent; Judd & Leeds, Appellants, v. C. A. Heineke et als., Respondents; Jno. P. Moore, Plaintiff in Error, v. Thos. J. Albright et al., Defendants in Error; Francis Duffy, Respondent, v. Bridget Farrell et al., Appellants; Thos. G. Gaylord et al., Respondents, v. Thos. A. Reese et al., Appellants. The case of State, to use of A. W. Elliot, Plaintiff in Error, v. Aug. F. Shapleigh et als., Defendants in Error, was reversed and remanded.